  Case 16-35617          Doc 37    Filed 09/06/19 Entered 09/06/19 12:47:26           Desc Main
                                     Document     Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                             )       Case No.: 16-35617
         Marlene Abraham,                          )
                                                   )       Chapter 13
                                                   )
                         Debtor(s).                )       Judge Donald R. Cassling


                         AMENDED MOTION TO OBTAIN/INCUR DEBT

         NOW COMES the Debtor, Marlene Abraham, by and through her attorneys, Cutler and
Associates, Ltd., and moves this Honorable Court to enter an order authorizing the Debtor to
obtain financing for the purchase of a vehicle. In support thereof, Debtor states as follows:
         1. That on November 8, 2018 the Debtor filed for Chapter 13 protection and her Plan
              was subsequently confirmed on January 19, 2017.
         2. The confirmed Plan pays 13% to general unsecured creditors and the payment is
              $632.00 per month for two months and $667.00 per month for 58 months.
         3. That under the confirmed Plan the Debtor owns a 2003 Nissan Sentra. .
         4. That the Debtors vehicle has become inoperable and requires significant repairs
              beyond the vehicle’s worth
         5. That the Debtor has been using ride share as a means of transportation to and from
              work but it has become costly.
         6. The Debtor requires a reliable vehicle to travel to and from work, as well as transport
              her ill father whom she cares for.
         7.   Debtor has found used vehicle she would like to purchase, a 2017 Nissan Versa.
         8.   Debtor can afford the monthly payment as she has been using rideshare companies to
              commute which is more expensive than the monthly payment she will be incurring.
         9. The Debtor is current on her Plan payments.
         10. The Debtor seeks permission of this Court to incur new debt that will result in having
              bi-weekly automobile installments of $128.37 resulting in a monthly payment of
              $278.16 for 67 months at 16.049% interest rate. (See Exhibit A)
                                                       2
 Case 16-35617      Doc 37    Filed 09/06/19 Entered 09/06/19 12:47:26       Desc Main
                                Document     Page 2 of 2


      11. That the Debtor is withdrawing $5000.00 from her 401K to use a down payment to
          keep the monthly vehicle payments low.
       WHEREFORE, Debtor prays that this Court enter an order that will allow her to incur
$12,280.79 in auto financing with installment payments of $128.37 biweekly, resulting in a
monthly payment of $278.16 at the 16.049% interest rate.

                                                       Respectfully submitted;
                                                       Marlene Abraham,


                                                            By:   /s/ David H. Cutler
                                                            David H. Cutler, esq.
                                                            Her Attorney
                                                            Cutler & Associates, Ltd.
                                                            4131 Main St.
                                                            Skokie IL 60076
                                                            (847) 673-8600




                                            3
